UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4740
STEVEN CARR, a/k/a Steven D. Carr,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-98-246)

                      Submitted: April 9, 2002

                      Decided: May 17, 2002

 Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert A. Ratliff, ROBERTS, SHIELDS, GREEN, LANDRY &
RATLIFF, Mobile, Alabama, for Appellant. Robert J. Conrad, Jr.,
United States Attorney, D. Scott Broyles, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. CARR
                             OPINION

PER CURIAM:

   Steven D. Carr was found guilty following a jury trial of conspir-
acy to possess with intent to distribute cocaine base (Count 1), two
counts of possession with intent to distribute cocaine base and aiding
and abetting (Counts 4 and 5), and possession with intent to distribute
cocaine base (Count 6). This court affirmed Carr’s convictions on
direct appeal, but vacated his sentence and remanded for resentencing
in light of Apprendi v. New Jersey, 530 U.S. 466 (2000). United
States v. Carr, No. 00-4001, 2000 WL 1616978 (4th Cir. Oct. 30,
2000) (unpublished). On remand, the district court resentenced Carr
to a total of 360 months of imprisonment. Specifically, the district
court sentenced him to 240 months on Count 1; five years on each of
Counts 4 and 5 to run concurrently to each other and consecutively
to the sentence imposed in Count 1; and five years on Count 6 to run
consecutively to the sentence imposed in Count 1. We now affirm
Carr’s sentence.

   On appeal, Carr contends that the district court erred in concluding
that he was responsible for at least 1.5 kilograms of cocaine base. The
district court’s determination of the drug quantity attributable to a
defendant is a factual finding reviewed for clear error. United States
v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). We have reviewed the
testimony and we find no clear error in the district court’s determina-
tion that Carr distributed more than 1.5 kilograms of cocaine base,
thus assigning him a base offense level of thirty-eight. See U.S. Sen-
tencing Guidelines Manual § 2D1.1(c)(1) (2000).

   Accordingly, we affirm Carr’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED